                Case 1:19-cv-01165-LY Document 1 Filed 11/27/19 Page 1 of 10




IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                          AUSTIN DIVISION


 Launchip LLC,                                                    Case No. 1:19-CV-1165
           Plaintiff,                                             Patent Case
           v.                                                     Jury Trial Demanded
 True Value Company, LLC,

           Defendant.



                               COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Launchip LLC ("Launchip"), through its attorneys, complains of True Value

Company, LLC ("True Value"), and alleges the following:

                                                    PARTIES

       1.          Plaintiff Launchip LLC is a corporation organized and existing under the laws of

Texas that maintains its principal place of business at 6009 W Parker Rd, Ste 149 - 1045, Plano,

TX 75093-8121.

       2.          Defendant True Value Company, LLC is a corporation organized and existing

under the laws of Delaware that maintains an established place of business at 2710 Hancock

Drive, Austin, TX 78731.

                                                 JURISDICTION

       3.          This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       4.          This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).



                                                    1
            Case 1:19-cv-01165-LY Document 1 Filed 11/27/19 Page 2 of 10




       5.      This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District. As described below, Defendant has

committed acts of patent infringement giving rise to this action within this District.

                                               VENUE

       6.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District, and has an established place of business in

this District. In addition, Launchip has suffered harm in this district.

                                          PATENTS-IN-SUIT

       7.      Launchip is the assignee of all right, title and interest in United States Patent Nos.

6,285,140 (the "'140 Patent"); 8,203,275 (the "'275 Patent"); 8,390,206 (the "'206 Patent");

(collectively the "Patents-in-Suit"); including all rights to enforce and prosecute actions for

infringement and to collect damages for all relevant times against infringers of the Patents-in-

Suit. Accordingly, Launchip possesses the exclusive right and standing to prosecute the present

action for infringement of the Patents-in-Suit by Defendant.

                                          The '140 Patent

       8.      The '140 Patent is entitled "Variable-effect lighting system," and issued 9/4/2001.

The application leading to the '140 Patent was filed on 4/21/1999. A true and correct copy of the

'140 Patent is attached hereto as Exhibit 1 and incorporated herein by reference.

       9.      The '140 Patent is valid and enforceable.

                                          The '275 Patent

       10.     The '275 Patent is entitled "Variable-effect lighting system," and issued

6/19/2012. The application leading to the '275 Patent was filed on 8/16/2006. A true and correct

copy of the '275 Patent is attached hereto as Exhibit 2 and incorporated herein by reference.




                                                  2
           Case 1:19-cv-01165-LY Document 1 Filed 11/27/19 Page 3 of 10




       11.     The '275 Patent is valid and enforceable.

                                          The '206 Patent

       12.     The '206 Patent is entitled "Variable-effect lighting system," and issued

8/16/2005. The application leading to the '206 Patent was filed on 6/18/2012. A true and correct

copy of the '206 Patent is attached hereto as Exhibit 3 and incorporated herein by reference.

       13.     The '206 Patent is valid and enforceable.

                         COUNT 1: INFRINGEMENT OF THE '140 PATENT

       14.     Launchip incorporates the above paragraphs herein by reference.

       15.     Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the '140 Patent in at least this District by making, using, offering to sell, selling

and/or importing, without limitation, at least the True Value products identified in the charts

incorporated into this Count below (among the "Exemplary True Value Products") that infringe

at least the exemplary claims of the '140 Patent also identified in the charts incorporated into this

Count below (the "Exemplary '140 Patent Claims") literally or by the doctrine of equivalents. On

information and belief, numerous other devices that infringe the claims of the '140 Patent have

been made, used, sold, imported, and offered for sale by Defendant and/or its customers.

       16.     Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary '140 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       17.     The service of this Complaint upon Defendant constitutes actual knowledge of

infringement as alleged here.

       18.     Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the '140 Patent. On




                                                  3
            Case 1:19-cv-01165-LY Document 1 Filed 11/27/19 Page 4 of 10




information and belief, Defendant has also continued to sell the Exemplary True Value Products

and distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the '140 Patent. Thus, on

information and belief, Defendant is contributing to and/or inducing the infringement of the '140

Patent.

          19.   Induced Infringement. Defendant actively, knowingly, and intentionally has

been and continues to induce infringement of the '140 Patent, literally or by the doctrine of

equivalents, by selling Exemplary True Value Products to their customers for use in end-user

products in a manner that infringes one or more claims of the '140 Patent.

          20.   Contributory Infringement. Defendant actively, knowingly, and intentionally

has been and continues materially contribute to their own customers' infringement of the '140

Patent, literally or by the doctrine of equivalents, by selling Exemplary True Value Products to

their customers for use in end-user products in a manner that infringes one or more claims of the

'140 Patent. Moreover, the Exemplary True Value Products are not a staple article of commerce

suitable for substantial noninfringing use.

          21.   Exhibit 4 includes charts comparing the Exemplary '140 Patent Claims to the

Exemplary True Value Products. As set forth in these charts, the Exemplary True Value

Products practice the technology claimed by the '140 Patent. Accordingly, the Exemplary True

Value Products incorporated in these charts satisfy all elements of the Exemplary '140 Patent

Claims.

          22.   Launchip therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 4.




                                                 4
           Case 1:19-cv-01165-LY Document 1 Filed 11/27/19 Page 5 of 10




       23.      Launchip is entitled to recover damages adequate to compensate for Defendant's

infringement.

                             COUNT 2: INFRINGEMENT OF THE '275 PATENT

       24.      Launchip incorporates the above paragraphs herein by reference.

       25.      Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the '275 Patent in at least this District by making, using, offering to sell, selling

and/or importing, without limitation, at least the True Value products identified in the charts

incorporated into this Count below (among the "Exemplary True Value Products") that infringe

at least the exemplary claims of the '275 Patent also identified in the charts incorporated into this

Count below (the "Exemplary '275 Patent Claims") literally or by the doctrine of equivalents. On

information and belief, numerous other devices that infringe the claims of the '275 Patent have

been made, used, sold, imported, and offered for sale by Defendant and/or its customers.

       26.      Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary '275 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       27.      The service of this Complaint upon Defendant constitutes actual knowledge of

infringement as alleged here.

       28.      Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the '275 Patent. On

information and belief, Defendant has also continued to sell the Exemplary True Value Products

and distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the '275 Patent. Thus, on




                                                  5
            Case 1:19-cv-01165-LY Document 1 Filed 11/27/19 Page 6 of 10




information and belief, Defendant is contributing to and/or inducing the infringement of the '275

Patent.

          29.   Induced Infringement. Defendant actively, knowingly, and intentionally has

been and continues to induce infringement of the '275 Patent, literally or by the doctrine of

equivalents, by selling Exemplary True Value Products to their customers for use in end-user

products in a manner that infringes one or more claims of the '275 Patent.

          30.   Contributory Infringement. Defendant actively, knowingly, and intentionally

has been and continues materially contribute to their own customers' infringement of the '275

Patent, literally or by the doctrine of equivalents, by selling Exemplary True Value Products to

their customers for use in end-user products in a manner that infringes one or more claims of the

'275 Patent. Moreover, the Exemplary True Value Products are not a staple article of commerce

suitable for substantial noninfringing use.

          31.   Exhibit 5 includes charts comparing the Exemplary '275 Patent Claims to the

Exemplary True Value Products. As set forth in these charts, the Exemplary True Value

Products practice the technology claimed by the '275 Patent. Accordingly, the Exemplary True

Value Products incorporated in these charts satisfy all elements of the Exemplary '275 Patent

Claims.

          32.   Launchip therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 5.

          33.   Launchip is entitled to recover damages adequate to compensate for Defendant's

infringement.

                             COUNT 3: INFRINGEMENT OF THE '206 PATENT

          34.   Launchip incorporates the above paragraphs herein by reference.




                                                 6
            Case 1:19-cv-01165-LY Document 1 Filed 11/27/19 Page 7 of 10




          35.   Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the '206 Patent in at least this District by making, using, offering to sell, selling

and/or importing, without limitation, at least the True Value products identified in the charts

incorporated into this Count below (among the "Exemplary True Value Products") that infringe

at least the exemplary claims of the '206 Patent also identified in the charts incorporated into this

Count below (the "Exemplary '206 Patent Claims") literally or by the doctrine of equivalents. On

information and belief, numerous other devices that infringe the claims of the '206 Patent have

been made, used, sold, imported, and offered for sale by Defendant and/or its customers.

          36.   Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary '206 Patent Claims, by having its employees internally

test and use these Exemplary Products.

          37.   The service of this Complaint upon Defendant constitutes actual knowledge of

infringement as alleged here.

          38.   Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the '206 Patent. On

information and belief, Defendant has also continued to sell the Exemplary True Value Products

and distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the '206 Patent. Thus, on

information and belief, Defendant is contributing to and/or inducing the infringement of the '206

Patent.

          39.   Induced Infringement. Defendant actively, knowingly, and intentionally has

been and continues to induce infringement of the '206 Patent, literally or by the doctrine of




                                                  7
            Case 1:19-cv-01165-LY Document 1 Filed 11/27/19 Page 8 of 10




equivalents, by selling Exemplary True Value Products to their customers for use in end-user

products in a manner that infringes one or more claims of the '206 Patent.

        40.     Contributory Infringement. Defendant actively, knowingly, and intentionally

has been and continues materially contribute to their own customers' infringement of the '206

Patent, literally or by the doctrine of equivalents, by selling Exemplary True Value Products to

their customers for use in end-user products in a manner that infringes one or more claims of the

'206 Patent. Moreover, the Exemplary True Value Products are not a staple article of commerce

suitable for substantial noninfringing use.

        41.     Exhibit 6 includes charts comparing the Exemplary '206 Patent Claims to the

Exemplary True Value Products. As set forth in these charts, the Exemplary True Value

Products practice the technology claimed by the '206 Patent. Accordingly, the Exemplary True

Value Products incorporated in these charts satisfy all elements of the Exemplary '206 Patent

Claims.

        42.     Launchip therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 6.

        43.     Launchip is entitled to recover damages adequate to compensate for Defendant's

infringement.

                                                 JURY DEMAND

        44.     Under Rule 38(b) of the Federal Rules of Civil Procedure, Launchip respectfully

requests a trial by jury on all issues so triable.

                                              PRAYER FOR RELIEF

WHEREFORE, Launchip respectfully requests the following relief:

       A.       A judgment that the '140 Patent is valid and enforceable;




                                                     8
     Case 1:19-cv-01165-LY Document 1 Filed 11/27/19 Page 9 of 10




B.          A judgment that the '275 Patent is valid and enforceable;

C.          A judgment that the '206 Patent is valid and enforceable;

D.          A judgment that Defendant has infringed, contributorily infringed, and/or induced

            infringement of one or more claims of the '140 Patent;

E.          A judgment that Defendant has infringed, contributorily infringed, and/or induced

            infringement of one or more claims of the '275 Patent;

F.          A judgment that Defendant has infringed, contributorily infringed, and/or induced

            infringement of one or more claims of the '206 Patent;

G.          An accounting of all damages not presented at trial;

H.          A judgment that awards Launchip all appropriate damages under 35 U.S.C. § 284

            for Defendant's past infringement, and any continuing or future infringement of the

            Patents-in-Suit, up until the date such judgment is entered, including pre- or post-

            judgment interest, costs, and disbursements as justified under 35 U.S.C. § 284 and,

            if necessary, to adequately compensate Launchip for Defendant's infringement, an

            accounting:

       i.      that this case be declared exceptional within the meaning of 35 U.S.C. § 285

               and that Launchip be awarded its reasonable attorneys' fees against Defendant

               that it incurs in prosecuting this action;

      ii.      that Launchip be awarded costs, and expenses that it incurs in prosecuting this

               action; and

     iii.      that Launchip be awarded such further relief at law or in equity as the Court

               deems just and proper.




                                               9
       Case 1:19-cv-01165-LY Document 1 Filed 11/27/19 Page 10 of 10




Dated: November 27, 2019   Respectfully submitted,

                           /s/ Isaac Rabicoff
                           Isaac Rabicoff
                           Rabicoff Law LLC
                           73 W Monroe St
                           Chicago, IL 60603
                           (773) 669-4590
                           isaac@rabilaw.com

                           Counsel for Plaintiff
                           Launchip LLC




                                      10
